In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Lerner, J.), dated July 24, 1986, which, after the close of the plaintiff’s evidence, dismissed his complaint. The plaintiff’s notice of appeal from the decision of the same court, dated May 2, 1986, is deemed a premature notice of appeal from the judgment dated July 24, 1986 (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
The court correctly concluded that the plaintiff failed to establish a prima facie case of negligence against the defendant (see generally, Solomon v City of New York, 66 NY2d 1026; Cimino v Town of Hempstead, 110 AD2d 805, affd 66 NY2d 709). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.